Title: To George Washington from Brigadier General Anthony Wayne, 24 June 1778
From: Wayne, Anthony
To: Washington, George


                    
                        sir
                        Hopewell [N.J.] 24th June 1778
                    
                    The purport of the Questions Offered by your Excellency this morning to the Consideration of the General Officers were
                    
                    
                        first Whether it would be prudent, or advisable to Risque a General Action at present—Considering our own State—and the State of Affairs in Europe at this Juncture.
                        second What will be the most Eligible mode of Conduct for us to pursue in Annoying and Distressing the Enemy during their march thro’ the Jersey.
                    
                    As to the first I am not for Risquing a General Action with them—unless Circumstances should Render Success Certain—or at least such as not to leave you in a Worse Condition or Situation if Unfortunate, than you would have been if you had not Attacked.
                    And in Answer to the Second—I am (with all due Deference to Other Opinions) for Selecting Corps of Field & Other Officers with twenty five Hundred or Three Thousand Rank & file, to be Commanded by a Major & two Brigr Generals, (or as many as may be thought Advisable) to be Immediately Drafted—and March to gain the Rear of the left flank of the Enemy—where they should take the first favourable Oppertunity of Attempting an Impression in force—favoured by Sundry Attacks at the same time on Different parts of the Enemy—by Maxwell, Morgan the Jersy Militia, Cadwalader and Jacksons Corps—in Order to Confuse and Distract the Enemies Attention.
                    I would also wish the main Body of your Army to follow and keep such a position on the left of their Rear—so as to be Ready to act Occationally—but not to be Necessitated to Engage Contrary to your own Desire.
                    A Disposition of this or a Similar Nature would give Confidence to your Detatchments, and terror to your Enemy—who dare not pursue Success—least their Baggage should be exposed—and they themselves drawn into some Difficulty from which it might not be easy to Recover.
                    As I could not meet the Other Gentlemen so fully in Opinion as to Sign theirs with freedom, I beg your Excelliencies Indulgence for this Liberty which you will have goodness Enough to Pardon & believe me with every Sentiment of Esteem Your Most Obt & very Hume Sert
                    
                        Anty Wayne B.G.
                    
                